Citation Nr: 1436857	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  13-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a low back disability. 

				
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1. The competent evidence of the record does not establish that the Veteran currently has a right ear hearing loss disability for VA purposes. 

2. The Veteran's left ear hearing loss was not incurred in service. 

3. The Veteran's tinnitus was not incurred in service. 

4. The Veteran's low back disability is not related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2013). 

2. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

4. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

The Veteran was provided a VA examination of his claimed audiological disabilities in December 2012.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, a VA examination was not obtained for the service connection claim for low back disability.  As discussed below, there is no medical or other competent evidence suggesting a nexus between a low back disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, such as arthritis and organic diseases of the nervous system to include sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307(a)(3), 3.309(a).  In this case, and for the reasons that will be discussed in more detail below, the medical evidence does not show the Veteran's low back disability has been diagnosed as a chronic disease.  As such, the provisions for presumptive service connection are not applicable here.  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, as the Veteran is not shown to have the chronic disease arthritis, service connection via the demonstration of continuity of symptomatology is not applicable. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Right Ear Hearing Loss

The Veteran contends he suffers from right ear hearing loss due to weapon fire during basic training.  A review of the medical record does not show the Veteran has a current hearing loss disability for VA purposes in the right ear.  

The Veteran's February 1969 entrance examination noted the Veteran's right ear hearing was 0 dB at 500 Hz.  His October 1970 separation examination noted his right ear hearing was at 15 dB at 500 Hz.  Although the Veteran's hearing decreased in service, these values do not meet the VA definition of a hearing loss disability.  

The Veteran submitted VA private treatment records noting an audio evaluation was done on August 22, 2012.  Although the results of the evaluation were not provided, an examiner reviewed the results and opined for the record that slight asymmetry was noted in bilateral ears, the Veteran was not an auditory brainstem response (ABR) candidate, and hearing aids were not recommended.  

The Board finds the most probative evidence to be a December 2012 audiology examination.  At that time, audiometric testing results from the right ear did not show an auditory threshold of 40 dB or higher at any of the above referenced frequencies or auditory thresholds of 26 dB or greater for at least three of the above referenced frequencies.  Speech recognition scores were not less than 94 percent.  These values do not meet the VA definition of a hearing loss disability.  There is no evidence contradicting or demonstrating otherwise. 

The Board has also considered the Veteran's contentions that he has right ear hearing loss that rises to the level of a disability for VA purposes.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he has experienced a subjective decrease in hearing acuity, he is not competent to determine whether the decreased acuity he has experienced is such as to meet the regulatory definition of a hearing loss disability.  His assertions are therefore not competent evidence of a diagnosis of right ear hearing loss for VA purposes.  In the absence of evidence of a current disability, service connection for right ear hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the Board finds that the claim of entitlement to service connection for right ear hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.

Left ear hearing loss and tinnitus

The Veteran contends in his June 2011 notice of disagreement that he was treated for ringing in his ears and diagnosed with significant hearing loss at frequencies consistent with firing a weapon without ear protection shortly after discharge from service.  Since he was qualified as an expert in both M-14 rifles and grenades in basic training, as confirmed in his October 1970 certificate of release, the Veteran believes noise exposure during service caused his current left ear hearing loss and tinnitus.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current left ear hearing loss and tinnitus was not incurred in or aggravated by service.  

A review of the Veteran's service treatment records is negative for any finding of left ear hearing loss or tinnitus in service.  The Veteran's entrance examination reported puretone thresholds at 500, 1000, 2000, and 4000 Hz were 5, 0, 15, 5 dB, respectively, and at his separation examination 0, 0, 15, 0 dB respectively.  The Veteran's October 1970 separation examination is silent for any complaints of hearing loss or tinnitus and the Veteran reported he was in good health.  

The first documentation of a hearing evaluation or complaint of left ear hearing loss in the record is from a May 2012 VA treatment record, over 40 years after service.  It noted the Veteran underwent an ear wash procedure, after which the Veteran told the examiner his hearing was clearer.  Subsequently, the Veteran complained of difficulty hearing high frequency sounds in June 2012.  Private VA treatment records indicated the Veteran underwent an audio evaluation in August 2012.  The Veteran was found to have slight asymmetry noted in both ears.  The first documentation of a compliant of tinnitus came from a September 2010 VA private treatment record, almost 40 year after service.  The Veteran complained of ringing in both ears. 

There is no relevant evidence of any audiometric testing or treatment for hearing loss or tinnitus until 2010, nearly 40 years after service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The only competent and probative opinion regarding whether the Veteran's left ear hearing loss and tinnitus were incurred in or a result of active duty is a December 2012 VA examiner's audiology report.  

The Veteran was diagnosed with left ear hearing loss, as defined by VA regulations, and tinnitus.  The examiner opined that the Veteran's hearing loss was not as least as likely as not caused by or a result of an event in military service.  The examiner elaborated that the Veteran had hearing well within normal limits at time of separation and had no complaints of hearing problems in his service treatment records.  Further, the examiner stated there was no decrease in hearing from entrance to separation.   

In regards to the Veteran's tinnitus, the examiner noted the Veteran reported recurrent tinnitus, stating it began in his twenties from noise from firearms.  The examiner declared the Veteran's tinnitus was less likely than not caused by or a result of military noise because the Veteran did not complain of tinnitus during service and since his hearing was well within normal limits at separation, suggesting acoustic trauma during military service was unlikely.  

The Board finds that the December 2012 examiner's opinion is highly probative and persuasive.  The examiner thoroughly reviewed and discussed all the evidence, performed a full audiological examination of the Veteran, and provided a clear and well-supported rationale and explanation.  While the examiner acknowledged the Veteran's reported history of military noise exposure, he nonetheless determined based on medical evidence that acoustic trauma during military service was unlikely.  Furthermore, the examiner's opinion is consistent with the record.  There was no decrease of left ear hearing in service, rather the Veteran's left ear hearing improved from the time of his entrance examination to his separation examination.  Additionally, the Veteran's separation examination was silent for any complaints of hearing loss or tinnitus.

Also, there is no medical opinion or other such competent evidence contradicting the VA examiner's opinion.  The Veteran is not competent to render a medical opinion on the relationship of his hearing loss to his period of service, nearly 40 years prior.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such a determination is medical in nature.  The Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to the etiology in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Additionally, any assertions that the Veteran's left ear hearing loss or tinnitus began in-service are not credible.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Private post-service medical records go as far back as 1975, at which time the Veteran complained of back pain.  The Veteran contends in his June 2011 notice of disagreement that shortly after service, he was seen for ringing in his ears by his father, a physician, and was diagnosed with significant hearing loss at frequencies consistent with firing a weapon without ear protection.  The Veteran has not provided any documentation of this diagnoses or treatment.  The Veteran's assertions are inconsistent with the lack of report of hearing loss and tinnitus symptoms for nearly 40 years following separation from service, in light of the fact that the Veteran has supplied the Board with private treatment records from November 1975 to January 1986 concerning his low back disability, during that time. 

The evidence weighs against a finding that the Veteran's left ear hearing loss and tinnitus were incurred in or are related to service.  Accordingly, service connection for left ear hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.




Low back disability

The Veteran's representative alleges in a May 2014 appellate brief that the Veteran was treated for back issues during service and believes the issues have continued to the present time.  The Board finds nothing in the record which would lead to the conclusion that the Veteran's current back disability is related to service.  

The Veteran alleges in his June 2011 notice of disagreement that he suffered a fall during basic training.  He was sent to sick bay to receive sutures for a laceration to his head and also complained of pain in his back and knees.  After the fall, he reported to sick bay several times, complaining of pain in his back and knees.  In his July 2012 statement, the Veteran elaborated that these incidents usually happened after running or long marches in full equipment, which put additional stress on his back.  He denies any complaints about any disability prior to military service.  He contends his back and knee pain subsided after basic training and he seemed to be in good health upon leaving service.  

Service treatment records are silent for any complaints of back pain or injury.  The Veteran's separation examination did not report any back pain.  While the record noted the Veteran suffered a laceration to his left ear, there was no mention of any fall or notation of any back or knee pain mentioned at that time.  

The Veteran avers in a July 2012 statement that his medical record contains several complaints of back pain during basic training.  

While the Veteran is competent to attest to back pain in service, the Board does not find him credible.  There is no documentation that the Veteran complained of any back pain or injury in service.  The Board's review of the record reveals that in June 2012, the RO issued a letter to the Veteran informing him that service treatment reports were negative for treatment of back pain and the RO had no reason to believe that the service treatment records were incomplete.  The RO requested the Veteran to submit any information he may have in his possession regarding his in-service treatment for back pain, which the Veteran has not.  Thus, the Board finds no reason why the Veteran's service treatment record would be incomplete.

Moreover, the lack of any noted back pain or injuries in service particularly undermines the Veteran's credibility in this case considering his service treatment records contain numerous complaints by the Veteran related to other medical problems.  Examples of such medical complaints in service treatment records include sore throat, cough and nasal congestion.  

Private post-service medical records reflect the Veteran first complained of back pain about a week prior to his appointment in November 1975.  The examiner notes the Veteran has a past history of several traumatic incidents, but nothing of major significance or with "lasting back pain for more than a day or two."  The Veteran was noted to have occasional recurrent back pain that had been aggravated by incidents such as heavy lifting.  In February 1976, the Veteran revisited the examiner for back pain in an area different than his previous complaint.  After 1976, the next treatment record was not until October 1985.  The examiner stated the Veteran suffered an automobile accident and complained of pain in his low back area.

Although the Veteran had complaints of back pain five years after service, the evidence of the record does not lead to a conclusion that the Veteran's complaints of back pain were related to any in-service injury.  Specifically, the Veteran reported to the examiner that his back pain began a week prior to his examination appointment in November 1975 and stated in his July 2012 statement that his first major incident of back problems began after service.  

The Veteran avers in a July 2012 statement that shortly after service he experienced his first major incident of back problems after lifting a tool box.  He asserted that he was seen by a private medical physician and diagnosed with an old compression fracture of his 5th lumbar vertebra causing a pinched nerve.  The Veteran contended that "old" meant "it had happened some time before this particular incident and had since healed."  The Veteran went on to assert that he "spent the next 6 months in traction and physical therapy."
Even assuming the Veteran was treated for an "old" compression fracture after service, the evidence of the record reveals there is no competent or probative evidence suggesting the any such fracture might have been related to service.  Rather, as discussed above, the record reflects that the Veteran did not incur any back injury or back problems in service.  The Board does not find the Veteran's assertions that he was treated for any such compression fracture shortly after service credible.  Despite his report of an old compression fracture in October 1985, during his treatment for back pain in November 1975 and February 1976, the Veteran never reported to a medical provider a history of a compression fracture.  Additionally, an October 2010 lumbar/sacral x-ray revealed a negative lumbar spine result.

The evidence thus weighs against a finding that a low back disability is related to service in any way.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a low back disability is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


